          Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                      :
 SHERIDAN AND MURRAY, LLC and                         :
 THOMAS W. SHERIDAN,                                  :
                                                      :
                        Plaintiffs,                   :           Civil Action No. 19-467
                v.                                    :              JURY DEMAND
                                                      :
 ROBERTS AND ROBERTS,                                 :
                                                      :
                        Defendant
                                                      :


                              PLAINTIFFS’ ANSWER AND
                      AFFIRMATIVE DEFENSES TO COUNTERCLAIMS

       Plaintiffs/Counterclaim-Defendants Sheridan & Murray, LLC, and Thomas W. Sheridan

(“Plaintiffs”), by and through their attorneys, hereby respond to Defendant’s Counterclaims (ECF

No. 20) as follows:


                                       GENERAL DENIAL

       Pursuant to Federal Rule of Civil Procedure 8(b)(3), Plaintiffs generally deny all

allegations of Defendant’s Counterclaims except:

1.   With respect to Defendant’s allegation No. 5, Plaintiffs admit that Defendant executed a

     retainer agreement between Defendant and Mr. & Mrs. Burgess. Plaintiffs lack knowledge to

     admit or deny the scope of any such representation or legal services Defendant agreed to

     provide the Burgesses.

2.   Plaintiffs admit Defendant’s allegation No. 6.

3.   With respect to Defendant’s allegation No. 7, Plaintiffs admit that Plaintiffs sent the letter at

     page 2 of Defendant’s Exhibit A (ECF No. 20-1). Pages 3–4 of Defendant’s Exhibit A were


                                                  1
          Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 2 of 6



     not attached to that letter, and Plaintiffs did not receive them until January 2019. Plaintiffs

     deny that there was any meeting of the minds as to a 40% referral fee. Plaintiffs deny all other

     portions of Defendant’s allegation No. 7.

4.   With respect to Defendant’s allegation No. 8, Plaintiffs lack knowledge sufficient to admit or

     deny the extent of legal services Defendant performed for the Burgesses prior to referring

     their claims to Plaintiffs. Plaintiffs deny that Defendant performed any meaningful legal

     services to advance the Burgesses’ personal injury claims after the referral. Plaintiffs deny all

     other portions of Defendant’s allegation No. 8.

5.   Plaintiffs further allege, with respect to Defendant’s allegation No. 8, that Defendant acted to

     the Burgesses’ detriment by attempting to settle the Burgesses’ Pennsylvania claims with

     Pennsylvania defendants for a wholly inadequate amount and without the involvement of a

     Pennsylvania-licensed attorney.

6.   With respect to Defendant’s allegation No. 9, Plaintiffs admit that on February 7, 2018,

     Thomas Sheridan called Randell Roberts. Plaintiffs deny all other portions of Defendant’s

     allegation No. 9.

7.   With respect to Defendant’s allegation No. 11, Plaintiffs admit that Plaintiffs settled the

     Burgesses’ case for $44,000,000.00. Plaintiffs deny that this settlement occurred

     approximately six months after the February 7, 2018, phone call. The case settled at mediation

     on November 14 and 15, 2018, more than nine months after the February 7, 2018, phone call.

8.   With respect to Defendant’s allegation No. 13, Plaintiffs admit that Randell Roberts sent the

     letter attached in Defendant’s Exhibit B (ECF No. 20-2), and that Thomas Sheridan sent the

     letter attached in Defendant’s Exhibit C (ECF No. 20-3). Plaintiffs deny Defendant’s




                                                  2
         Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 3 of 6



     characterization of those letters. Plaintiffs deny all other portions of Defendant’s allegation

     No. 13.

9.   With respect to Defendant’s allegation No. 17, Plaintiffs admit that Defendant has not been

     paid $320,000.00. The disputed funds are in escrow and Plaintiffs have disbursed from the

     escrow account the amount of Defendant’s claimed expenses in the Burgess litigation.

     Plaintiffs deny all other portions of Defendant’s allegation No. 17.

                                AFFIRMATIVE DEFENSES

       In the following Affirmative Defenses, Plaintiffs incorporate by reference all allegations

in Plaintiffs’ Amended Complaint (ECF No. 7).

                             FIRST AFFIRMATIVE DEFENSE

10. Defendant’s counterclaims are barred in whole or in part by the doctrine of mistake.

                           SECOND AFFIRMATIVE DEFENSE

11. Defendant’s counterclaims are barred in whole or in part by the doctrine of mutual mistake.

                            THIRD AFFIRMATIVE DEFENSE

12. Defendant’s counterclaims are barred in whole or in part by novation.

                           FOURTH AFFIRMATIVE DEFENSE

13. Defendant, Roberts & Roberts’ counterclaims are barred in whole or part by the failure of the

     occurrence of a mandatory, contingent event.

                             FIFTH AFFIRMATIVE DEFENSE

14. Defendant’s counterclaims are barred in whole or in part by the doctrine of waiver.

                            SIXTH AFFIRMATIVE DEFENSE

15. Defendant’s counterclaims are barred in whole or in part for failure to comply with the Texas

     Disciplinary Rules.




                                                 3
         Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 4 of 6



                          SEVENTH AFFIRMATIVE DEFENSE

16. Defendant’s counterclaims are barred in whole or in part by the doctrine of unclean hands.

                           EIGHTH AFFIRMATIVE DEFENSE

17. Defendant’s counterclaims are barred in whole or in part by the parol evidence rule.

                            NINTH AFFIRMATIVE DEFENSE

18. Defendant’s counterclaims are barred in whole or in part by the doctrine of estoppel.

                            TENTH AFFIRMATIVE DEFENSE

19. Defendant’s counterclaims are barred in whole or in part for lack of mutual assent.

                          ELEVENTH AFFIRMATIVE DEFENSE

20. Defendant’s counterclaims are barred in whole or in part for lack of a meeting of the minds

    between Defendant and Plaintiffs.

                          TWELVTH AFFIRMATIVE DEFENSE

21. Defendant’s counterclaims are barred in whole or in part because they fail to allege any factual

    misrepresentations.

                        THIRTEENTH AFFIRMATIVE DEFENSE

22. Defendant’s counterclaims based upon Plaintiffs’ September 2014 letter are barred in whole

    or in part because the letter was inaccurate and did not reflect the agreement previously

    reached between the parties.

                       FOURTEENTHAFFIRMATIVE DEFENSE

23. Defendant’s counterclaims are barred in whole or in part due to failure of consideration.



                          FIFTEENTH AFFIRMATIVE DEFENSE

24. Plaintiffs reserve the right to amend, add to or modify these Affirmative Defenses as further

    information is developed during the course of discovery or otherwise.


                                                 4
        Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 5 of 6




                                     Respectfully Submitted,


Date:   December 26, 2019            /s/ Abraham C. Reich
                                     Abraham C. Reich, Esquire
                                     Beth Weisser, Esquire
                                     Fox Rothschild LLP
                                     2000 Market Street, 20th Floor
                                     Philadelphia, PA 19103
                                     Phone: 215-299-2000
                                     areich@foxrothschild.com
                                     bweisser@foxrothschild.com

                                     and

                                     Mark W. Tanner, Esquire
                                     Feldman, Shepherd Wohlgelernter and Tanner
                                     Weinstock & Dodig LLP
                                     1845 Walnut Street, 21st Floor
                                     Philadelphia, PA 19103
                                     (215) 567-3000
                                     mtanner@feldmanshepherd.com

                                     Attorneys for Plaintiffs/Counterclaim-
                                     Defendants

                                     SHERIDAN AND MURRAY                 LLC   and
                                     THOMAS W. SHERIDAN




                                     5
        Case 2:19-cv-00467-JDW Document 36 Filed 12/26/19 Page 6 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                   :
 SHERIDAN AND MURRAY, LLC and                      :
 THOMAS W. SHERIDAN,                               :
                                                   :
                       Plaintiffs,                 :          Civil Action No. 19-467
               v.                                  :             JURY DEMAND
                                                   :
 ROBERTS AND ROBERTS,                              :
                                                   :
                       Defendant
                                                   :



                                CERTIFICATE OF SERVICE

       I, Beth Weisser, Esquire hereby certify that I served a true and correct copy of

Plaintiffs/Counterclaim-Defendants’ Answer and Affirmative Defenses to Counterclaims via the

Court’s ECF system upon the following:


                                      Haines & Associates
                                       Clifford W. Haines
                                       Danielle M. Weiss
                                 The Widener Building, 5th Floor
                                      1339 Chestnut Street
                                     Philadelphia, PA 19107
                                    Attorneys for Defendant




                                                           BY:      /s/ Beth Weisser

                                                                   BETH WEISSER, ESQUIRE

Date: December 26, 2019
